                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICKY RYDER,                                   )
                                                )
                    Plaintiff,                  )
                                                )
 vs.                                            )    Case No. 18-cv-0723-MJR-GCS
                                                )
 WEXFORD HEALTH SOURCES,                        )
 ALFONSO DAVID,                                 )
 KAREN SMOOT, and                               )
 JEFFREY DENNISON                               )
                                                )
                    Defendants.                 )

                                 MEMORANDUM & ORDER

REAGAN, Chief Judge:

       In April 2018, Plaintiff Ricky Ryder filed suit alleging that Defendants were

deliberately indifferent to his serious medical needs related to his knee and back pain and

to an eye condition. He seeks a preliminary injunction ordering Defendants to (1) retrieve

his medical records from Barnes Hospital; (2) arrange for an optometrist to evaluate and

diagnose his eye issues; and (3) treat his ongoing knee and back pain. On December 12,

2018, Magistrate Judge Stephen C. Williams issued a Report & Recommendations (Doc.

45) recommending that the undersigned deny Ryder’s motion for preliminary injunction.

The report clearly stated that any objections were due on or before January 2, 2019. That

deadline has passed, and no party has filed objections. As a result, the undersigned need

not conduct a de novo review of the Report & Recommendations. See 27 U.S.C. §

636(b)(1).




                                            1
      The undersigned District Judge ADOPTS in its entirety the Report &

Recommendations (Doc. 45) submitted by Magistrate Judge Williams and DENIES

Plaintiff Ricky Ryder’s motion for preliminary injunction (Doc. 10).

      IT IS SO ORDERED.

      DATED: January 7, 2019

                                                       s/ Michael J. Reagan
                                                       MICHAEL J. REAGAN
                                                       Chief Judge
                                                       United States District Court




                                            2
